                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    MERCEDES ROJAS,                                       Case No. 2:18-CV-538 JCM (NJK)
                 8                                          Plaintiff(s),                  ORDER
                 9           v.
               10     UNITED STATES OF AMERICA,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendants United States Department of Homeland Security
               14     (“DOHS”) and Transportation Security Administration’s (“TSA”) motion to dismiss. (ECF No.
               15     4). Plaintiff Mercedes Rojas filed a response. (ECF No. 5). DOHS and TSA did not file a reply
               16     and the time to do so has passed.
               17            Also before the court is defendant United States’ motion to stay. (ECF No. 16).
               18            On March 23, 2018, Rojas initiated this action, naming DOHS, TSA, and the United
               19     States as defendants. (ECF No. 1). On June 18, 2018, DOHS and TSA file a motion to dismiss
               20     for lack of subject matter jurisdiction and failure to state a claim. (ECF No. 4). On July 10,
               21     2018, Rojas filed an amended complaint naming only the United States as a defendant. (ECF
               22     No. 6). Accordingly, the court will deny as moot DOHS and TSA’s motion to dismiss.
               23            The United States’ motion to stay, in which the United States request that the court stay
               24     proceedings until Congress restores appropriations, is also moot because Congress has already
               25     restored appropriations.
               26            Accordingly,
               27            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that DOHS and TSA’s
               28     motion to dismiss (ECF No. 4) be, and the same hereby is, DENIED as moot.

James C. Mahan
U.S. District Judge
                1           IT IS FURTHER ORDERED that the United States’ motion to stay (ECF No. 16) be, and
                2     the same hereby is, DENIED as moot.
                3           DATED February 6, 2019.
                4                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
